495 F. Supp. 2d 712 (2006)
Nathaniel ROBERTS, et al., Plaintiff(s),
v.
MAHONING COUNTY, etc., et al., Defendant(s).
No. 4:03 CV 2329.
United States District Court, N.D. Ohio, Eastern Division.
August 2, 2006.
Robert P. Armbruster, Armbruster, Kelley, Kot, Honeck & Baker, Akron, OH, for Plaintiffs.
Sharon K. Hackett, Linette M. Stratford, Paul J. Gains, Office of the Prosecuting Attorney, Youngstown, OH, Daniel T. Downey, Mark D. Landes, Isaac, Brant, Ledman & Teetor, Columbus, OH, Thomas N. Michaels, Cleveland, OH, for Defendants.
Thomas Kelley, Armbruster, Kelley, Kot, Honeck & Baker, Akron, OH.
BATCHELDER, DOWD and POLSTER, District Judges.

ORDER
PER CURIAM.
Before the Court is the motion to intervene filed by the City of Youngstown pursuant to 18 U.S.C. § 3626(a)(3)(F). (Doc. No. 207). The motion is granted.
Counsel for the City of Youngstown is directed to file the Complaint in Intervention which was attached to the motion,[1]*713 taking care to use the event "Intervenor's Complaint" when making this electronic filing.
IT IS SO ORDERED.
NOTES
[1]  Counsel should also be sure to file a clean copy, not the one currently attached to the motion, which contains an automatic header labeling it as Doc. No. 207-3. The ECF system will attached a new header once the new document is filed.